Henderson, J.,
The record in this estate discloses an unusual state of affairs, in that the estate of the deceased accountant has been allowed full commission at 5 per cent, when he did not complete the administration nor make any distribution under the will. Indeed, it is difficult to determine from the record just what he did do.
The estate was very involved, it needed the constant advice of counsel, it needed sound business judgment, and it would be extremely difficult to draw a line and say where the legal assistance began and ended. From the testimony it appears that counsel practically performed the functions of the executor, and the estate has greatly benefited therefrom. We are not prepared to say when the estate has profited from such services beyond those strictly legal in character, that counsel may not be compensated therefor. See Knight’s Estate, 20 Dist. R. 788; Lancaster’s Estate, 14 Phila. 237, and Parry’s Estate, 188 Pa. 38.
The record is remitted to the learned auditing judge with his consent, to take further testimony as to what services were performed by the deceased executor and consider what commissions should be allowed to his estate in view thereof, and in view of the fact that he did not complete the administration, also to consider what the compensation of counsel should be, taking into consideration such services beyond those strictly legal in character, as have benefited the estate.